Citation Nr: 0327155	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, including degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

On February 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements to obtain any 
medical records (including hospital 
summaries, clinical records, outpatient 
treatment records, x-rays, etc.) 
pertaining to appellant's alleged post-
service treatment as a civilian for a 
bilateral hip disability at a military 
dispensary claimed as the 209th [General] 
Dispensary at Hanau, Germany, during the 
period between October 1988 and 1996.  
The appellant's assistance as to 
approximate dates of treatment, release 
forms, or other needed information should 
be requested as needed.  Any records 
obtained should be associated with the 
claims folders.  If records are 
unavailable, this should be specifically 
recorded in the claims folders.  

2.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility(ies) for 
the following:

A.  With respect to the issue of 
entitlement to service connection for a 
bilateral hip disability (including 
degenerative joint disease), have an 
appropriate VA physician, such as an 
orthopedist, review the claims folders 
(including relevant history, complaints, 
findings, and diagnoses as recorded in 
the pertinent records) and express an 
opinion as to the following question:  
Is it as likely than not (as 
distinguished from mere possibility) that 
appellant's bilateral hip disability 
(including degenerative joint disease) 
(a) had its onset in military service or 
within a one-year period after service, 
or (b) is related to any service-
connected disabilities?  If it is 
determined that additional examination is 
needed to respond to that question such 
examination should be scheduled.  If the 
answer is in the negative, this should be 
specifically stated for the record.  It 
should be pointed out that service 
connection is currently in effect for 
lumbosacral strain; right knee 
chondromalacia with traumatic arthritis; 
hypothyroidism; left knee chondromalacia 
with traumatic arthritis; residuals of 
right ankle strain; residuals of left 
ankle strain; residuals of left hand 
fracture; residuals of right fifth 
metatarsal base fracture; and residuals 
of left wrist ganglion cyst excision.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  A discussion of the facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.  

B.  With respect to the service-connected 
hypothyroidism rating issue, arrange 
appropriate examination(s), such as an 
endocrinologic examination, to determine 
the nature and current severity of 
appellant's hypothyroidism disability.  
The entire claims folders should be 
reviewed by the examiner(s) prior to 
examination(s).  All indicated tests and 
studies should be performed, including, 
but not limited to, thyroid hormonal 
level laboratory studies (T4 and/or T3).  
The examiner(s) should record all 
relevant symptoms and clinical findings, 
including but not limited to, the 
following:  Any fatigue, weight 
loss/gain, cardiovascular involvement, 
bradycardia, mental 
disturbance/sluggishness, myxedema, cold 
intolerance, constipation, muscular 
weakness/loss of muscular tone, 
sleepiness, and slow return of reflexes.  
If appellant has any such 
symptoms/clinical findings, the 
examiner(s) should attempt to 
differentiate which symptoms are 
attributable to the service-connected 
hypothyroidism versus any other 
conditions, to the extent reasonably 
feasible.  If any such symptoms and 
clinical findings are attributable to the 
service-connected hypothyroidism, their 
extent and severity should be adequately 
described.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected hypothyroidism should be 
described in detail.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report(s).  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





